Citation Nr: 0028580	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-23 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left (minor) carpal tunnel syndrome.

2.  Entitlement to an initial evaluation in excess of 30 
percent for right (major) carpal tunnel syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah.  This case was previously 
before the Board in August 1998, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

The Board notes that during the pendency of the appeal, the 
RO granted a 20 percent evaluation for the veteran's service-
connected left carpal tunnel syndrome, a 30 percent 
evaluation for his right carpal tunnel syndrome, a 10 percent 
evaluation for his left ankle disability, and a 10 percent 
evaluation for his right ankle disability.  While the veteran 
appealed the RO's November 1996 rating decision granting 
noncompensable evaluations for each of these disabilities, 
the subsequent partial grant of increased evaluations does 
not terminate the issues on appeal.  The United States Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In accordance with the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999), the issues in this case have been 
rephrased to reflect that the veteran is appealing the 
initial evaluations assigned for his bilateral wrist and 
ankle disabilities.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's left carpal tunnel syndrome is manifested 
by intermittent paresthesias with prolonged grasping, full 
and painless ranges of motion, and full strength of the left 
wrist and hand that combined produce moderate impairment.

4.  The veteran's right carpal tunnel syndrome is manifested 
by intermittent paresthesias with prolonged grasping, full 
and painless ranges of motion, and full strength of the right 
wrist and hand that combined produce moderate impairment.

5.  The veteran's left ankle disability is manifested by no 
more than slight ankle disability, and range of motion is 
"minimally restricted" to 10 degrees dorsiflexion and 
plantar flexion to 45 degrees.

6.  The veteran's right ankle disability is manifested by no 
more than slight ankle disability, and range of motion is 
"minimally restricted" to 10 degrees dorsiflexion and 
plantar flexion to 45 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for left carpal tunnel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.124a, Diagnostic Code 
8515 (1999).

2.  The schedular criteria for an initial evaluation in 
excess of 30 percent for right carpal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.124a, Diagnostic Code 
8515 (1999).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for a left ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5271 (1999).

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for a right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran injured his right ankle when he stepped in a pothole 
while running in a marathon in March 1976.  He complained of 
tenderness, swelling, and a limitation of motion of the right 
ankle.  An X-ray study of the ankle was normal.

During follow-up treatment in April 1976, the veteran 
reported occasional numbness in the right ankle.  X-rays 
showed no abnormalities.  Later that month, he complained of 
right ankle pain "most of the time," and indicated that he 
continued to experience occasional ankle numbness.  A 
physical examination revealed tenderness of the lateral 
aspect of the right ankle.  The final assessment was sprained 
right ankle.

An April 1976 orthopedic consultation report notes point 
tenderness over the right talofibular ligament, and pain with 
inversion of the right foot.  There was a full range of 
motion of the right ankle, and no swelling or erythema was 
noted.  X-rays showed small benign exostosis measuring 
approximately 6 millimeters (mm) in diameter at the 
anteromedial aspect of the central portion of the talus of 
the right ankle, and an independent accessory osseous 
measuring approximately 8 mm in diameter at the inferior 
aspect of the medial malleolus of the left ankle.  The 
diagnostic impression was sprain of the right fibulo-talar 
ligament.

The veteran sought treatment after injuring his left ankle 
while playing basketball in October 1976.  X-rays of the 
ankle were normal.

The veteran injured his right ankle in July 1980, when he 
twisted his foot while walking across the grass.  An X-ray 
study was negative.

A June 1993 service medical record notes complaints of 
bilateral lateral ankle instability, left greater than right.  
A physical examination of the ankles was normal.  An X-ray of 
the right ankle showed that the lateral aspect of the ankle 
mortise opened approximately 3 mm, or 10 degrees, with 
inversion stress.  The diagnostic assessment was probable 
bilateral foot eversion and plantar flexion weakness, and 
bilateral ankle discomfort, especially with activities of 
daily living.

An August 1993 X-ray report notes that both ankles were 
normal.

The veteran underwent right lateral ankle reconstruction in 
October 1993.  A November 1993 follow-up treatment record 
notes that he was "doing well," and demonstrated good 
active ankle range of motion.  According to a February 1994 
report, the veteran was doing well four months after his 
right ankle reconstruction, and was "progressing to all 
activities."

In September 1994, the veteran sought treatment for 
intermittent sharp pain radiating from the lateral left ankle 
up his calf.  A physical examination revealed a full range of 
motion of the left ankle without tenderness, and X-rays were 
normal.  The final assessment was probable subluxation of 
peroneal tendons.  The veteran was given an ankle brace to 
wear for six weeks.

An October 1994 electromyograph (EMG) nerve conduction study 
revealed borderline bilateral carpal tunnel syndrome.

The veteran complained of persistent left ankle instability 
during treatment in August 1995.  A physical examination 
revealed a full range of motion of the left ankle with no 
tenderness or deformity.  Left ankle instability was 
diagnosed.

A January 1996 separation examination report notes left ankle 
laxity, and status post surgical repair of the right ankle.  
An addendum to the report notes a history of bilateral ankle 
instability, occasional locking of the left ankle, and severe 
ankle sprains.  The record indicates that the veteran fully 
recovered from the October 1993 right ankle reconstruction 
surgery.

In June 1996, the veteran filed a claim of entitlement to 
service connection for bilateral carpal tunnel syndrome, and 
a bilateral ankle disability.

During a July 1996 VA examination, the veteran reported that 
the symptoms associated with his bilateral carpal tunnel 
syndrome included intermittent numbness and tingling in his 
forearms and hands.  He provided a history of trauma to his 
ankles from parachute jumps and physical training in service.  
The veteran reported that his left ankle frequently gave way, 
but denied experiencing pain or swelling in the ankle.  
Current complaints included frequent ankle sprains, and 
ligament weakness in the left ankle.  The veteran reported 
excellent results following right ankle reconstruction 
surgery in October 1993, and denied experiencing pain or 
limitation of motion in the right ankle since that time.

A physical examination revealed no edema, clubbing, or 
cyanosis of the extremities.  Peripheral pulses were 
palpable.  There was a full range of motion of both ankles.  
No swelling or tenderness was noted in either ankle.  A 21 
centimeter (cm) scar was noted along the lateral aspect of 
the right ankle.  A neurologic examination was normal.  The 
pertinent diagnoses included bilateral carpal tunnel syndrome 
with intermittent symptoms, a left ankle disability following 
previous trauma with ligament weakness and intermittent 
symptoms, and a right ankle disability status post 
reconstructive surgery in 1993 with good results.

Based on this evidence, a November 1996 rating decision 
granted service connection for left carpal tunnel syndrome, 
right carpal tunnel syndrome, a left ankle disability, and a 
right ankle disability, and assigned separate noncompensable 
evaluations for each disability.  The veteran filed a notice 
of disagreement (NOD) with this decision in June 1997.

During an August 1997 personal hearing, the veteran testified 
that he experienced pain, swelling and numbness in both arms 
and hands since his separation from service, and indicated 
that he did not sleep well at night due to these symptoms.  
Transcript (T.) at 1-2.  He explained that he no longer rode 
his bicycle, and could not ride his motorcycle or drive his 
automobile for long distances because the position of his 
hands caused poor circulation in his upper extremities.  T. 
at 2.  The veteran reported instability and ligament weakness 
in his left ankle.  T. at 4-7.  He explained that while his 
right ankle was stable, he experienced right ankle pain 
following activity.  T. at 8.  The veteran denied receiving 
treatment for either his bilateral carpal tunnel syndrome or 
his bilateral ankle disability since his separation from 
service.  T. at 3 and 7-9.

The veteran submitted a December 1996 statement from D.C., a 
service comrade, in support of his claim.  Therein, D.C. 
related that "as a close military associate and Master 
Fitness Trainer for the Senior Army Advisory Group (SRAAG) of 
the Utah National Guard," he could "personally and 
professionally attest to [the veteran's] weakened ankle 
condition, and the damage cause to [his] lower extremities."  
He explained that the veteran fell countless times while 
preparing for semiannual physical fitness tests from 1991 to 
1995, sustaining injuries to both ankles.  The veteran 
reportedly complained of ankle pain and tenderness, and 
experienced severe swelling and discoloration of the ankles.  
D.C. reported that the veteran re-injured his left ankle when 
he fell while walking on a grassy surface during the Spring 
of 1992, and indicated that he "continually displayed 
evidence of re-injury."

A September 1997 VA examination report notes a two year 
history of bilateral hand numbness and pain, occurring 
primarily at night.  The veteran reported difficulty biking, 
riding a motorcycle, or driving long distances due to 
numbness and tingling in his upper extremities.  He explained 
that he experienced recurrent bilateral ankle sprains 
following injuries in service.  The veteran related that 
recurrent left ankle sprains limited his ability to play 
basketball and racquetball.  Although he denied experiencing 
right ankle instability since undergoing right ankle 
reconstruction surgery in service, he reported occasional 
pain on the lateral side of his right ankle radiating along 
the lateral aspect of his right foot.

A physical examination revealed asymmetric musculature 
without evidence of atrophy.  Range of motion of the wrists 
showed volar flexion to 80 degrees, dorsiflexion to 85 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 40 degrees, bilaterally.  Tinel's testing was negative.  
Phalen's testing was negative at the wrists and right elbow, 
and positive at the left elbow over the ulnar nerve.  An 
elbow flexion test was positive on the left at 10 to 15 
seconds with numbness in ulnar nerve distribution.  The 
report notes full thumb flexion, thumb extension, finger 
flexion, and interosseous strength.

An examination of the right ankle revealed a well-healed L-
shaped scar along the lateral aspect of the ankle and foot, 
measuring approximately 10 inches in length.  Mild tenderness 
was noted over the right distal fibula and lateral ankle 
joint.  While the right ankle was stable to anterior drawer, 
and inversion and eversion stress testing, the veteran 
reported some impingement with eversion testing.  Foot motion 
was restricted on the right side with no flexion, and normal 
dorsiflexion.  Although sensation was normal on the sole and 
medial side of the right foot, it was diminished on the 
lateral border.  Range of motion revealed active left-over-
right dorsiflexion to neutral, and passive left-over-right 
dorsiflexion to 5 degrees.  Plantar flexion was to 
approximately 70 degrees on the right side, and 95 degrees on 
the left side.  Foot motion was noted to be "supple and 
apparently normal."  There was 2+ anterior drawer 
instability, and 2+ lateral instability with inversion 
testing.

X-rays revealed mild degenerative changes at the talofibular 
areas of both ankles with small ossicles distal to the medial 
malleoli on both ankles, and mild degenerative changes with 
small osteophyte production.  An X-ray study showed a small 
osteophyte on the right wrist consistent with a distant wrist 
fracture, but was otherwise normal.  The diagnostic 
impression was bilateral lateral ankle instability, right 
significantly improved following ligamentous reconstruction, 
mild degenerative arthritis of the ankles, and probable 
bilateral carpal tunnel syndrome.

Based on this evidence, a February 1998 rating decision 
granted separate 10 percent evaluations for the veteran's 
service-connected left carpal tunnel syndrome, right carpal 
tunnel syndrome, left ankle disability, and right ankle 
disability.

The Board remanded the case for further development in August 
1998.  In particular, the Board directed the RO schedule a VA 
examination by an orthopedic specialist to determine the 
severity of the veteran's bilateral ankle disorder, and to 
return the claims folder to the VA physician who performed 
the September 1997 joints examination for clarification 
regarding whether the veteran's bilateral carpal tunnel 
syndrome is best described as mild, moderate, or severe as it 
relates to incomplete paralysis under Diagnostic Code 8515.

An October 1998 VA examination report notes no palpable 
tenderness over the wrists.  There was no paresthesias in 
either hand or wrist to light touch or pinprick.  Range of 
motion of each wrist was "adequate and painless," with 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  The report notes a full and painless range of 
motion of the fingers and thumbs of both hands, and adequate 
finger to thumb approximation to the middle palmar crease of 
the clenched fingers.  Full strength was noted in both thumbs 
and wrists, and there was no weakness in either hand grip.  
An EMG nerve conduction study revealed electrodiagnostic 
evidence of bilateral median nerve compressive neuropathy at 
each wrist, most marked on the right.

An examination of the ankles revealed a 16 cm well-healed 
elliptical scar extending around the posterior inferior 
border of the right lateral malleolus and beneath the 
malleolus to the proximal lateral foot.  Tenderness was noted 
on palpation over the entire lateral right foot, including 
the lateral malleolus extending to the lateral edge of the 
right small toe.  Range of motion was "minimally 
restricted" bilaterally to 10 degrees dorsiflexion with 
adequate plantar flexion at 45 degrees.  Full motor strength 
was noted both ankles.  The examiner explained that while 
range of motion of the right ankle produced "some pain" 
over the lateral malleolus and lateral foot, function of each 
ankle was unlimited.  He noted that the veteran walked 
without a limp, and ambulated easily on both heels and toes.

The final assessment was bilateral median nerve compressive 
neuropathy in each wrist with intermittent paresthesias 
involving the entire ventral aspects of each hand, and status 
post lateral ligament reconstruction of the right ankle with 
residual pain over the lower malleolus and lateral right 
foot.

In a December 1998 addendum to the October 1998 VA 
examination report, the physician characterized the veteran's 
bilateral carpal tunnel symptomatology as "moderate."

Consequently, an April 1999 rating decision granted a 20 
percent evaluation for the veteran's left carpal tunnel 
syndrome, a 30 percent evaluation for his right carpal tunnel 
syndrome, and continued the 10 percent evaluations for his 
bilateral ankle disability.

A June 2000 VA examination of the wrists revealed no evidence 
of paresthesias to pinprick sensation over either hand or 
wrist.  The report notes intermittent paresthesias, only 
related to prolonged grasping, full and painless ranges of 
motion, and full strength of the wrists and hands.  An 
examination of the ankles revealed a 16 cm elliptical scar 
extending around the inferior border of the right lateral 
malleolus.  Pinprick sensation was adequate over each ankle, 
the lower legs, and the "entire aspect of each foot."  
Pedal pulses were 3+.  There was palpable tenderness over the 
lateral aspect of the right foot, extending down to the 
lateral aspect of the small toe.  While range of motion of 
the right ankle was "minimally reduced" to 10 degrees 
dorsiflexion, there was "adequate and normal" plantar 
flexion to 45 degrees.  Full ankle motor strength was noted, 
and the veteran ambulated easily on his heels and toes.

In June 2000, the RO continued the 20 percent evaluation of 
the veteran's left carpal tunnel syndrome, the 30 percent 
evaluation of his right carpal tunnel syndrome, the 10 
percent evaluation of his left ankle disability, and the 10 
percent evaluation of his right ankle disability.

Analysis

Initially, the Board notes that the veteran's increased 
rating claims are found to be well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  That is, he has 
presented claims that are plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A.	Carpal Tunnel Syndrome

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (1999).

Carpal tunnel syndrome is rated under Diagnostic Code 8515, 
for paralysis of the median nerve.  Incomplete mild paralysis 
of the median nerve in the major or minor upper extremity is 
considered 10 percent disabling.  Moderate, incomplete 
paralysis of the median nerve is considered 20 percent 
disabling in the minor upper extremity, and 30 percent 
disabling in the major upper extremity.  Severe, incomplete 
paralysis of the median nerve is considered 40 percent 
disabling in the minor upper extremity, and 50 percent 
disabling in the major upper extremity.  Complete paralysis 
of the median nerve is considered 60 percent disabling in the 
minor upper extremity, and 70 percent disabling in the major 
upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1999).

Ratings may also be assigned based on neuritis or neuralgia, 
with a maximum rating for neuritis equal to severe, 
incomplete, paralysis, and a maximum rating for neuralgia 
equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 
4.124, Diagnostic Codes 8615, 8715 (1999).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.

Following a detailed review of the record, the Board finds 
that the criteria for an initial evaluation in excess of 20 
percent is not warranted for the veteran's service-connected 
left carpal tunnel syndrome, and an initial evaluation in 
excess of 30 percent is not warranted for his right carpal 
tunnel syndrome.  A June 1996 VA examination revealed a 
normal neurologic evaluation.  On VA examination in September 
1997, range of motion of the wrists revealed volar flexion to 
80 degrees, dorsiflexion to 85 degrees, radial deviation to 
20 degrees, and ulnar deviation to 40 degrees, bilaterally.  
There was full thumb flexion, thumb extension, finger 
flexion, and interosseous strength.

An October 1998 VA examination revealed no palpable 
tenderness over the wrists, no paresthesias in either hand or 
wrist, and an "adequate and painless" range of motion of 
each wrist.  There was a full and painless range of motion of 
the fingers and thumbs of both hands, adequate finger to 
thumb approximation to the middle palmar crease of the 
clenched fingers, and full strength in both thumbs, wrists, 
and hands.  The examiner specifically characterized the 
veteran's carpal tunnel syndrome as "moderate," as it 
relates to incomplete paralysis under Diagnostic Code 8515.  
Further, the most recent VA examination noted intermittent 
paresthesias only with prolonged grasping, full and painless 
ranges of motion, and full strength of the wrists and hands.

The picture of the strength, sensation, range of motion and 
overall functional capacity of the veteran's upper 
extremities on this series of evaluation fails to show more 
than moderate, incomplete paralysis of the median nerve in 
either extremity at any time.  The examiner who performed the 
October 1998 VA examination expressly characterized the 
veteran's carpal tunnel syndrome as "moderate," and this 
medical opinion is not challenged by any finding or opinion 
in the record.  Although the Board has taken into 
consideration the veteran's reports of his symptomatology and 
finds them fully credible, the preponderance of the objective 
evidence in this case sustains no more than the ratings 
currently assigned.   Applying the probative medical evidence 
to the schedular criteria, the Board concludes that the 
medical evidence of record does not support an initial 
evaluation in excess of 20 percent for the veteran's service-
connected left carpal tunnel syndrome, or an initial 
evaluation in excess of 30 percent for his right carpal 
tunnel syndrome.  Consequently, an increased evaluation is 
not warranted for either the veteran's left or right carpal 
tunnel syndrome under Diagnostic Code 8515.

B.	Bilateral Ankle Disability

Separate 10 percent evaluations have been assigned under 
Diagnostic Code 5271 for the veteran's service-connected left 
and right ankle disabilities.  Diagnostic Code 5271 provides 
that where there is moderate limited motion of the ankle a 10 
percent evaluation will be assigned.  Where there is marked 
limited motion of the ankle a 20 percent evaluation will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  
Normal range of motion of the ankle is 20 degrees' 
dorsiflexion and 45 degrees' plantar flexion.  38 C.F.R. § 
4.71 Plate II (1999).

Upon consideration of all the evidence of record, the Board 
finds that the separate 10 percent evaluations currently in 
effect for the veteran's service-connected bilateral ankle 
disability is appropriate and should not be increased at this 
time.  X-ray studies of both ankles have consistently showed 
no deformity, misalignment, or malunion.  A July 1996 VA 
examination revealed a full range of motion of the ankles, 
and no swelling or tenderness was noted.

While both ankles were noted to be "minimally restricted" 
to 10 degrees dorsiflexion on VA examination in October 1998, 
plantar flexion was to 45 degrees, bilaterally.  Although the 
examiner noted that range of motion of the right ankle 
produced "some pain" over the lateral malleolus and lateral 
foot, he concluded that "function of each ankle [wa]s 
unlimited."  The physician pointed out that the veteran 
walked without a limp, and ambulated easily on both heels and 
toes.  The most recent VA examination similarly found that 
the range of motion of the right ankle was "minimally 
reduced" to 10 degrees dorsiflexion, and noted "adequate 
and normal" plantar flexion to 45 degrees.  The report 
indicates that the veteran ambulated easily on his heels and 
toes.

The ranges of ankle motion shown on VA examination in June 
2000 could not reasonably be concluded to represent 
"marked" limitation of motion so as to warrant a separate 
20 percent rating for either ankle under the 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, the provisions pertinent to pain 
and its effect on functional impairment may be considered.  
In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
diagnostic code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

While giving due consideration to the veteran's credible 
subjective complaints regarding the restrictions imposed by 
his service-connected bilateral ankle disability, the Board 
cannot conclude that a "marked" limitation of motion 
results so as to warrant a higher rating under Diagnostic 
Code 5271.  Even considering the veteran's complaints, no 
examiner has indicated that marked impairment results.  In 
fact, the VA examiner who performed the October 1998 VA 
examination specifically commented that "the function of 
each ankle was unlimited."

The Board has considered whether a higher disability rating 
might be available under another diagnostic code, but 
determined that Diagnostic Code 5271 was the most appropriate 
diagnostic code under which to rate the veteran's bilateral 
ankle disability.  38 C.F.R. § 4.71a.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  Further, the functional 
effect of pain in the ankles was also considered.  See 38 
C.F.R. §§ 4.40, and 4.45, and see DeLuca, 8 Vet. App. at 207-
208.

In reviewing each of the veteran's claims, the Board has 
considered the Court's holding in Fenderson, and the 
application of "staged" ratings during the appeal period.  
However, the Board specifically finds that there is no 
evidence that supports the veteran's claims at different 
periods of time during the appeal period.





ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for left carpal tunnel syndrome is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for right carpal tunnel syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left ankle disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right ankle disability is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

